 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 1 of 14 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

                                            CASE NO.:

ANIBAL CARRION,

      Plaintiff,

v.

SUDDATH VAN LINES, INC.,
a Florida Profit Corporation,

     Defendant.
_________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ANIBAL CARRION (“Mr. Carrion” or “Plaintiff”) files this

Complaint against Defendant, SUDDATH VAN LINES, INC., (“SUDDATH” or

“Defendant”), and states as follows:

                               INTRODUCTION

      1.     Plaintiff brings this action pursuant to the Family and Medical Leave

Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”) and Chapter 760 of the

Florida Civil Rights Act (“FCRA”) to recover from Defendant back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, front pay,

declaratory relief, compensatory damages, punitive damages, and reasonable

attorneys’ fees and costs.
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 2 of 14 PageID 2




             JURISDICTION, VENUE AND FMLA COVERAGE

      2.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§ 1337 and the FMLA and the authority to grant declaratory relief under the FMLA,

and pursuant to 28 U.S.C. § 2201 et seq.

      3.     This Court also has supplemental jurisdiction over Plaintiff’s FCRA

claims, as they arise out of the same operative facts and circumstances as his FMLA

claims.

      4.     At all times relevant hereto, Plaintiff was an employee of Defendant,

and resided in Duval County, Florida.

      5.     Plaintiff worked for Defendant in Duval County, Florida, and this

venue, therefore is proper.

      6.     Defendant is a Florida profit corporation located in Jacksonville, Duval

County, Florida, that provides shipping services in, among other places, Duval

County, Florida, and is therefore within the jurisdiction of the Court.

      7.     At all times relevant hereto, Defendant was an employer covered by the

FMLA, because it was engaged in commerce or in an industry affecting commerce

that employed 50 or more employees within 75 miles of where Plaintiff worked, for

each working day during each of 20 or more calendar workweeks, prior to seeking

leave under the FMLA.
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 3 of 14 PageID 3




       8.    At all times relevant hereto, Plaintiff was an employee entitled to leave

under the FMLA, based on the fact that he: (a) suffered from a serious health

condition as defined by the FMLA which necessitated FMLA leave; and (b) was

employed by Defendant for at least 12 months and worked at least 1,250 hours

during the relevant 12-month period prior to him seeking to exercise his rights to

FMLA leave.

       9.    Plaintiff is a disabled male. At all times material, Plaintiff was protected

during his employment with Defendant by the FCRA because:

             a.    Plaintiff was a disabled or “perceived as disabled” employee who

             suffered discrimination and harassment because of his disability or

             “perceived disability” by Defendant; and

             b.    Plaintiff suffered an adverse employment action and was subjected

             to an increasingly hostile work environment as a result of his disability or

             “perceived disability.”

       10.   Defendant was at all times an “employer” as envisioned by §760.02(7),

Fla. Stat.

                          CONDITIONS PRECEDENT

       11.   On or around June 10, 2020, Plaintiff dual-filed a Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 4 of 14 PageID 4




(“EEOC”) and Florida Commission on Human Relations (“FCHR”) alleging

disability discrimination against Defendant.

      12.    More than 180 days have passed since the filing of the Charge of

Discrimination.

      13.    Plaintiff timely files this action within the applicable period of

limitations against Defendant.

      14.    All conditions precedent to this action have been satisfied and/or

waived.

                           FACTUAL ALLEGATIONS

      15.    Plaintiff worked for the Defendant, most recently as a Heavy

Equipment Operation/Driver, from October 12, 2012, until his termination on April

10, 2020.

      16.    Mr. Carrion was an excellent employee, with no significant history of

attendance, performance or disciplinary issues.

      17.    On March 14, 2020, Mr. Carrion returned from a trip to the U.S. Virgin

Islands, where he had attended his sister’s funeral.

      18.    Mr. Carrion reported back to work at SUDDATH on March 16, 2020.

      19.    Mr. Carrion fell ill while at work on March 17, 2020.

      20.    Mr. Carrion’s Supervisor, Maryen George, noticed that Mr. Carrion

was not well, and sent him home that day.
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 5 of 14 PageID 5




      21.       On March 17, 2020, Mr. Carrion went to the hospital, and was

diagnosed with a disability and serious health condition, specifically pneumonia.

      22.       Mr. Carrion tested negative for the corona/COVID-19 virus while

hospitalized.

      23.       SUDDATH sent FMLA paperwork to Mr. Carrion’s home, without

being asked to do so.

      24.       Mr. Carrion filled out the FMLA paperwork and promptly submitted it

to SUDDATH.

      25.       One of Mr. Carrion’s Supervisors, Michael Valnoha, made it clear to

Mr. Carrion that Mr. Carrion would have to speak with Ana O’Dell in SUDDATH’s

Human Resources Department before Mr. Carrion would be permitted by

SUDDATH to return to work after his bout with pneumonia.

      26.       On or about April 6, 2020, Mr. Carrion’s direct Supervisor, Maryen

George, advised Mr. Carrion that Mr. Valnoha was demanding that Mr. Carrion

provide all possible details of his disability and serious health condition to

SUDDATH, including details of his medications and of his medical records.

      27.       Also on or about April 6, 2020, Mr. Carrion’s treating physician

provided SUDDATH medical certification pertaining to Mr. Carrion’s FMLA leave.

      28.       On or about this same date, April 6, 2020, Mr. Carrion’s treating

physician also provided to SUDDATH documentation confirming that Mr. Carrion
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 6 of 14 PageID 6




was again in sound health and that he was ready to return to work from his brief

period of continuous unpaid FMLA leave.

        29.   Nevertheless, SUDDATH insisted that Mr. Carrion have his treating

physician provide a so-called “Fitness for Duty” form to SUDDATH.

        30.   Mr. Carrion’s treating physician completed the “Fitness for Duty” form

and the form was submitted to SUDDATH on April 8, 2020.

        31.   On that same day, April 8, 2020, Mr. Carrion received confirmation

from Melissa Dore, a representative of SUDDATH’s third-party benefits

coordinator, that he could return to work the next day.

        32.   On April 9, 2020, Mr. Carrion therefore reported to work on

SUDDATH’s premises.

        33.   However, on April 9, 2020, Mr. Valnoha sent Mr. Carrion home,

incorrectly stating, “I didn’t receive any clearance for you to return to work, Anibal.”

        34.   Mr. Carrion advised Ms. Dore of what Mr. Valnoha told him.

        35.   SUDDATH stated that Mr. Carrion could return to work on April 10,

2020.

        36.   Between April 9, 2020, and April 13, 2020, SUDDATH made two (2)

changes to Mr. Carrion’s scheduled start time.

        37.   Mr. Carrion’s start time had been the same for the prior eight (8) years

prior to these manipulations.
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 7 of 14 PageID 7




       38.     Mr. Carrion remarked to Ms. George that it appeared that Mr. Valnoha

was retaliating against him for using FMLA leave, and discriminating against him

based on his disability.

       39.     Ms. George, whose start time had also been changed, agreed with Mr.

Carrion’s conclusion.

       40.     On April 14, 2020, SUDDATH sent Mr. Carrion a so-called “Exit

Interview” link via electronic mail, making it clear that SUDDATH had terminated

Mr. Carrion’s employment, effective immediately.

       41.     As a result of the foregoing, Defendant interfered with Plaintiff’s

FMLA rights, and retaliated against him for utilizing unpaid FMLA leave to treat

and address his serious health condition.

       42.     As a result of this illegal conduct, Plaintiff has suffered damages,

including loss of employment, wages, benefits, and other remuneration to which he

is entitled.

       43.     Moreover, because Defendant acted with intent to interfere with, and

otherwise retaliate against Plaintiff for him for his use of protected FMLA leave,

Defendant’s actions likewise constitute FMLA retaliation.

       44.     The timing of Plaintiff’s use of protected FMLA leave, and Defendant’s

termination of his employment, alone demonstrates a causal connection between his

protected FMLA leave and these illegal actions taken by Defendant against him.
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 8 of 14 PageID 8




      45.    Defendant’s stated reason for Plaintiff’s termination is a pretext for

FMLA interference and retaliation.

      46.    Defendant purposefully and intentionally interfered with, and retaliated

against Plaintiff, for suffering a serious health condition and disclosing to Defendant

need for unpaid FMLA leave in order to treat and address the condition.

      47.    Defendant did not have a subjective or objective good faith basis for its

actions, and Plaintiff is therefore entitled to liquidated damages.

      48.    Mr. Carrion is an individual with a disability who was fully capable of

performing the essential functions of his job as a Heavy Equipment Operator/Driver.

      49.    SUDDATH’s discriminatory/retaliatory treatment, which resulted in

Mr. Carrion’s termination, violated the FMLA and the FCRA.

      50.    By reason of the foregoing, Defendant’s actions, and non-actions,

affected the “terms, conditions or privileges” of Plaintiff’s employment as

envisioned by the Florida Civil Rights Act.

      51.    Mr. Carrion’s termination stemmed from Defendant’s discriminatory

animus toward his use of FMLA leave and his suffering a disability under the FCRA.

      52.    The timing of Plaintiff’s adverse employment action makes the causal

connection between his use of FMLA, his disclosure of his disability under the

FCRA, and his adverse employment action sufficiently clear.
 Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 9 of 14 PageID 9




      53.    Any other reason given for Plaintiff’s termination is a pretext, designed

to cover up FMLA interference and retaliation and disability discrimination.

      54.    Defendant’s actions are the exact type of unfair and retaliatory

employment practices the FCRA and FMLA were intended to prevent.

      55.    Additionally, the facts surrounding Plaintiff’s adverse employment

action also create a strong inference of disability discrimination in violation of the

FCRA.

      56.    The Defendant was aware of Plaintiff’s FCRA-protected medical

condition and potential need for accommodation.

      57.    Defendant, however, being well-aware of Plaintiff’s condition,

discriminated against Plaintiff for being out of work (on job-protected FMLA leave)

to seek treatment for his disability.

      58.    Defendant’s termination of Mr. Carrion’s employment occurred under

circumstances that raise a reasonable inference that Mr. Carrion’s disability was a

determining factor in the decision to terminate his employment. See Stansberry v.

Air Wisc. Airlines Corp., 651 F.3d 482, 487 (6th Cir. 2011).

      59.    At all material times hereto, Plaintiff was ready, willing and able to

perform his job duties and otherwise qualified for his position, with “reasonable

accommodation.”
Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 10 of 14 PageID 10




       60.     Defendant perceived Plaintiff as being “disabled,” and therefore,

unable to perform the essential functions of his position, despite the fact that Plaintiff

could perform same with or without reasonable accommodation.

       61.     Pleading in the alternative, Plaintiff’s impairment did not substantially

limit a major life activity but was treated by Defendant as if it did.

       62.     Pleading in the alternative, Plaintiff’s medical condition constituted an

impairment that limited a major life activity only because of Defendant’s attitude

toward the impairment.

       63.     Pleading in the alternative, Plaintiff had no impairment, whatsoever,

but was treated by Defendant as having a disability as recognized by the FCRA.

       64.     Plaintiff suffered sufficiently severe and pervasive treatment, and

ultimately was terminated, because of his disability and/or “perceived disability.”

       65.     As a result of this illegal conduct, Plaintiff has suffered damages,

including loss of employment, wages, benefits, and other remuneration to which he

is entitled.

       66.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A., to represent him in the litigation and has agreed to pay the firm a reasonable

fee for its services.
Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 11 of 14 PageID 11




                            COUNT I
             UNLAWFUL INTERFERENCE UNDER THE FMLA

      67.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 8, 13 through 47, 49, 51 through 54, 57, and 65 through 66,

above, as if fully set forth herein.

      68.    At all times relevant hereto, Plaintiff was protected by the FMLA.

      69.    At all times relevant hereto, Defendant interfered with Plaintiff by

having an aggressive and hostile demeanor in response to Plaintiff’s disclosure of

his serious health condition, by sending him FMLA paperwork, unasked, in response

to his disclosure of his serious health condition, by requiring superfluous “Fitness

for Duty” forms in addition to proper FMLA medical certification, and by refusing

to allow Plaintiff to exercise his FMLA rights freely.

      70.    At all times relevant hereto, Plaintiff was protected from interference

under the FMLA.

      71.    As a result of Defendant’s willful and unlawful acts by interfering with

Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

      72.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is

entitled to liquidated damages.

      WHEREFORE, Plaintiff demands judgment against Defendant for back pay,

an equal amount as liquidated damages, other monetary damages, equitable relief,
Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 12 of 14 PageID 12




declaratory relief, reasonable attorneys’ fees and costs, and any and all further relief

that this Court determines to be just and appropriate.


                           COUNT II
              UNLAWFUL RETALIATION UNDER THE FMLA

      73.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1 through 8, 13 through 47, 49, 51 through 54, 57, and 65 through 66,

above, as if fully set forth herein.

      74.    At all times relevant hereto, Plaintiff was protected by the FMLA.

      75.    At all times relevant hereto, Defendant retaliated against Plaintiff by

manipulating his schedule cynically upon his return from unpaid FMLA leave, by

requiring superfluous “Fitness for Duty” forms in addition to proper FMLA medical

certification, and by firing him for his disclosing his serious health condition and for

utilizing FMLA protected leave.

      76.    At all times relevant hereto, Plaintiff was protected from retaliation

under the FMLA.

      77.    At all times relevant hereto, and for purposes of the FMLA retaliation

claim, Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

exercised his rights to take approved leave pursuant to the FMLA.
Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 13 of 14 PageID 13




       78.    As a result of Defendant’s intentional, willful and unlawful acts by

retaliating against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff

has suffered damages and incurred reasonable attorneys’ fees and costs.

       79.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is

entitled to liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay,

an equal amount as liquidated damages, other monetary damages, equitable relief,

declaratory relief, reasonable attorneys’ fees and costs, and any and all further relief

that this Court determines to be just and appropriate.


                                COUNT III
                   DISCRIMINATION UNDER THE FLORIDA
                  CIVIL RIGHTS ACT BASED ON DISABILITY

       80.    Plaintiff realleges and adopts the allegations contained within

paragraphs 1 through 6, 9 through 22, 25 through 40, 42, and 48 through 66, above,

as if fully set forth herein.

       81.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the FCRA.

       82.    The discrimination to which Plaintiff was subjected was based on his

disability and/or “perceived disability.”

       83.    Plaintiff has suffered damages as a result of Defendant’s illegal conduct

toward him.
Case 3:21-cv-00470-BJD-PDB Document 1 Filed 04/30/21 Page 14 of 14 PageID 14




      84.    The conduct of Defendant was so willful, wanton, and in reckless

disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

damages against Defendant, to deter it, and others, from such conduct in the future.

      85.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to Section 760.11(5), Florida Statutes.

      WHEREFORE, Plaintiff requests a judgment in his favor and against

Defendant for his actual and compensatory damages, including, but not limited to, front

pay, back pay, emotional distress damages, and punitive damages, as well as his costs

and attorneys’ fees, declaratory and injunctive relief, and such other relief as is deemed

proper by this Court.

                           DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 30th day of April, 2021.

                                         Respectfully Submitted,


                                         By: /s/ Noah Storch
                                         Noah E. Storch, Esq.
                                         Florida Bar No. 0085476
                                         RICHARD CELLER LEGAL, P.A.
                                         10368 W. SR 84, Suite 103
                                         Davie, Florida 33324
                                         Telephone: (866) 344-9243
                                         Facsimile: (954) 337-2771
                                         E-mail: noah@floridaovertimelawyer.com
